PS-8
8/88
                            UNITED STATES DISTRICT COURT
                                        for the
                         EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Harekia Chante Coleman                                             Docket No. 5:18-CR-344-1D

                         Petition for Action on Conditions of Pretrial Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting an official report
upon the conduct of defendant, Harekia Chante Coleman, who was placed under pretrial release supervision
by the Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 16th
day of October, 2018. The defendant is scheduled to appear for arraignment before the Honorable James
C. Dever III, U.S. District Judge, sitting in the Court at Raleigh, on the 3rd day of December, 2018.

    As a condition of pretrial supervision, Coleman was ordered by the court to abide by a curfew as directed
by the probation office or supervising officer. The court also ordered that the curfew be monitored with
Radio Frequency. On October 16, 2018, a Violation Report was submitted to the court advising that the
Middle District of North Carolina (MDNC) informed our office that the defendant violated his curfew of
6:00 p.m. to 8:00 a.m. on four occasions. The court ultimately concurred with the probation officer’s
recommendation to continue Coleman under supervision without modification inasmuch as he was
counseled by his supervising officer about the importance of abiding by his curfew schedule.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    As noted above, Coleman was ordered to abide by a curfew as directed by his probation officer. It was
also ordered that the defendant’s curfew be monitored via Radio Frequency. On November 8, 2018, the
MDNC informed our office that Coleman violated his curfew of 6:00 p.m. to 8:00 a.m. by leaving his
residence without authorization on four occasions on October 29, 2018. The curfew violations were in short
duration, with the longest unauthorized leave lasting for 10 minutes. It was further reported that the
defendant violated his curfew on 12 occasions on October 30, 2018. These curfew violations were also in
short duration, with the longest unauthorized leave lasting for 28 minutes. When confronted with the curfew
violations, the defendant denied leaving his residence without authorization on both dates and blamed the
alleged violations on faulty electronic monitoring equipment.

   In an effort to efficiently monitor Coleman’s compliance with his curfew, it is respectfully recommended
that his curfew be monitored with Global Positioning Satellite.

PRAYING THAT THE COURT WILL ORDER that pretrial supervision be modified as follows:

   1. The defendant must adhere to a curfew as directed by the probation office or supervising officer.
      The defendant is restricted to his residence during the curfew hours. The defendant must submit to
      the following Location Monitoring: Global Positioning Satellite (GPS) and abide by all program
      requirements, instructions and procedures provided by the supervising officer.
Harekia Chante Coleman
Docket No. 5:18-CR-344-1D
Petition For Action
Page 2

Reviewed and approved,                                    I declare under penalty of perjury that the foregoing
                                                          is true and correct.


/s/ Dwayne K. Benfield                                    /s/ Lakesha H. Wright
Dwayne K. Benfield                                        Lakesha H. Wright
Supervising U.S. Probation Officer                        U.S. Probation Officer
                                                          306 East Main Street, Room 306
                                                          Elizabeth City, NC 27909-7909
                                                          Phone: 252-335-5508
                                                          Executed On: November 15, 2018

                                          ORDER OF THE COURT

Considered and ordered on    the November
                                    May 15,
                                 _______    16,
                                          day  of2018
                                             2015     . It is further ordered
                                                  __________________,         that and
                                                                           2018,    thisordered
                                                                                        document    shall
                                                                                                filed andbemade
                                                                                                            filedpart
                                                                                                                  and
made
of the arecords
         part of in
                  thethe
                       records
                         abovein  the above case.
                                case.

________________________________
Robert T. Numbers, II
U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge
